304 So. 2d 515 (1974)
John K. McDANIEL, Appellant,
v.
CITY OF LAKELAND, a Municipal Corporation, et al., Appellees.
No. 73-1050.
District Court of Appeal of Florida, Second District.
December 18, 1974.
Frank E. Hamilton, III, of Hamilton, Douglas & Bennett, Orlando, for appellant.
Stephen C. Watson, Asst. City Atty., Lakeland, for appellees.
PER CURIAM.
We conclude that the petition for writ of mandamus did not demonstrate that the petitioner had a clear and already established legal right to the performance of a duty by any of the respondents. Therefore, the final order dismissing the petition is affirmed, without prejudice to the petitioner's institution of a separate action for declaratory *516 judgment or for damages to secure the relief he has sought in this one.
Affirmed.
McNULTY, C.J., GRIMES, J., and SCHWARTZ, ALAN R., Associate Judge, concur.